FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2021

                                      No. 04-21-00159-CV

                          IN THE INTEREST OF D.D.V., A CHILD

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00206
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
         This is an accelerated appeal of an order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal
is filed. TEX. R. JUD. ADMIN. 6.2. The clerk’s record was due April 29, 2021, but was not
filed. On May 3, 2021, the district clerk filed a notification of late record, requesting an
extension of ten days to file the record.

       After consideration, we GRANT the district clerk’s request for an extension of
time and ORDER the district clerk to file the clerk’s record in this court by May 10,
2021. The district clerk is reminded that strict deadlines exist with regard to disposal of
appeals dealing with termination of parental rights. Further extensions of time will be
disfavored.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court